Citation Nr: 1446827	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a right ankle disability, to include Achilles tendinitis and status post right Achilles repair with Murphy calcaneal osteotomy.

2.  Entitlement to an initial rating higher than 10 percent for a right knee disability, to include degenerative changes, status post arthrotomy/exploratory surgery.

(The issue of entitlement to an increased rating for posttraumatic stress disorder is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran & Observer


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 , the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  It is noteworthy that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

In April 2010, the Board remanded this claim to afford the Veteran a VA examination.  The Veteran was afforded VA examinations in July 2010 and January 2011.  As such, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now ready for appellate review.

In a January 2011 rating decision, the RO granted an increased initial evaluation of 20 percent for the Veteran's right ankle, effective January 2007.  

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and he has not asserted he is unemployable due to his service-connected right knee and right ankle.  Accordingly, the Board finds that Rice is not applicable in this case.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefit Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's right ankle disability, to include Achilles tendinitis and status post right Achilles repair with Murphy calcaneal osteotomy, is not manifested by ankylosis of the ankle.

2.  The Veteran's right knee disability, to include degenerative changes, status post arthrotomy/exploratory surgery, is not manifested by ankylosis, dislocated semilunar cartilage with locking, pain, and effusion, removal of semilunar cartilage, actual or function limitation of flexion to 30 degrees, actual or functional limitation of extension to 15 degrees, impairment of tibia and fibula or genu recurvatum.

3.  The Veteran's right knee disability is manifested by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent a right ankle disability, to include Achilles tendinitis and status post right Achilles repair with Murphy calcaneal osteotomy, are not met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5270-5274 (2013).

2.  The criteria for an initial rating higher than 10 percent for a right knee disability, to include degenerative changes, status post arthrotomy/exploratory surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013).

3.  The criteria for a separate 10 percent rating, but no higher, for slight instability of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a; Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's disagreement is with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical examinations pertinent to the issues on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

The Veteran seeks entitlement to initial increased ratings for his right ankle and right knee disabilities.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Entitlement to an Initial Rating Higher than 20 Percent for a Right Ankle Disability, to include Achilles Tendinitis and Status Post Right Achilles Repair with Murphy Calcaneal Osteotomy

Service connection for a right ankle disability was granted in a July 2007 rating decision, at which a rating of 10 percent was assigned, effective January 2007.  In a January 2011 rating decision, the RO granted an increased initial evaluation of 20 percent for the Veteran's right ankle, effective January 2007.  

The Veteran's right ankle is rated as 20 percent disabled under Diagnostic Code 5271.  Under Diagnostic Code 5271, the maximum rating of 20 percent disabling is warranted where the limitation of motion in the ankle is marked.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded a VA examination in May 2007.  The Veteran reported that he underwent surgery of the right Achilles tendon in 2001 and was able to walk with less pain.  Examination revealed he had an antalgic gait with poor propulsion.  His right ankle had pain on motion but there was no joint ankylosis.  The Veteran's ankle was tender to palpation and ankle movement, but there was no instability.  The examiner noted that the Veteran's right ankle had significant effects on occupational activities, including decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength and lower extremity pain.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported right ankle pain, stiffness and weakness, but no instability, incoordination, or deformity.  It was noted that the Veteran's right ankle had decreased speed of joint motion and tenderness and that overuse caused increased pain and decreased mobility.  On examination, the Veteran's gait was antalgic.  There was objective evidence of pain with active motion and following repetitive motion, although there were no additional limitations after three repetitions of range of motion.  The examiner stated that the Veteran's ankle had significant effects on his occupation.

The Veteran was afforded a VA examination in January 2011.  It was noted that there was nothing new in the Veteran's history since his examination in July 2010, and his ankle disability was the same.  The examiner noted that the examination was repeated, but the findings were identical to those obtained in July 2010.

The Veteran is receiving a rating of 20 percent, the highest rating available under Diagnostic Code 5271.  

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a Veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum schedular rating allowed for an ankle disability under the applicable schedule of ratings for limited motion of the ankle, is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  As such, a higher schedular rating cannot be granted under that Diagnostic Code. 

Additional Diagnostic Codes have also been considered, including all Diagnostic Codes for the Ankle, as well as Diagnostic Codes for the Foot.  None of the alternative diagnostic codes provides a basis to increase the Veteran's rating.  For example, ankylosis of the ankle, Diagnostic Code 5270, allows for a higher rating of 30 or 40 percent, however, there is no indication that the Veteran suffers from ankylosis of the ankle.  In fact, the Veteran did not have ankylosis of the ankle at any time during this appeal. 

The Veteran testified in January 2010 that he experiences pain when running or exercising and that his activities are restricted due to his right ankle.  See January 2010 BVA Hearing Transcript, page 4.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, as noted previously, the Veteran's service-connected right ankle disability has been assigned the maximum schedular rating available in the Diagnostic Code for this disability and he does not meet the criteria for any other applicable Diagnostic Codes.  As there is no basis upon which to award an increased schedular evaluation, the Veteran's appeal must be denied.  

Extraschedular Consideration

The Board finds that the Veteran's right ankle disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his right ankle disability is adequately contemplated by the applicable diagnostic criteria.  The diagnostic criteria adequately assess the severity and symptomatology of the Veteran's right ankle disability, as the criteria assess pain and functional capacity with regard to occupation and activities of daily living.  The Veteran has asserted that his right ankle disability causes pain and prevents him from engaging in daily activities such as exercising.  The Board is sympathetic to these competent and credible statements but observes that these difficulties are already contemplated by rating schedule, and the Veteran is still able to generally function with respect to most tasks of daily living as indicated on his VA examinations.  

In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

B.  Entitlement to an Initial Rating Higher than 10 Percent for a Right Knee Disability, to Include Degenerative Changes, Status Post Arthrotomy/Exploratory Surgery

Service connection for a right knee disability was granted in a July 2007 rating decision, at which a rating of 10 percent was assigned based on painful limitation of motion, effective January 2007.  

Knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran was afforded a VA examination in May 2007.  It was noted that there was no significant pain at the time, although he had occasional giving way of the knee.  He denied weakness, episodes of dislocation or subluxation, effusion, stiffness, or deformity.  On examination, the Veteran had poor propulsion and an antalgic gait.  Flexion was to 140 degrees, without pain.  Extension was to zero degrees, without pain.  There was no instability, patellar abnormality, meniscus abnormality, or other physical abnormality, other than a history of giving way intermittently.  X-rays demonstrated degenerative changes of spurring and enthesophyte.  It was noted that his knee had no significant effects on his occupation, but prevented sports.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported giving way, pain, stiffness, and weakness, but denied instability, incoordination, locking episodes, or episodes of dislocation or subluxation.  The Veteran noted that overuse, prolonged standing and prolonged walking would cause flare-ups.  It was noted that the Veteran used a cane or brace intermittently.  Examination revealed the Veteran's gait was antalgic.  The right knee had tenderness, weakness, and abnormal motion.  There was grinding, but no instability or patellar abnormality.  The knee had 120 degrees of flexion with no objective evidence of pain on active motion and an extension of zero degrees, with no objective evidence of pain on motion.  X-rays demonstrated mild osteoarthritis of the right knee.  The examiner indicated that the Veteran's right knee had significant effects on the Veteran's occupation and caused decreased mobility, problems with lifting and carrying, weakness and fatigue, decreased strength and lower extremity pain.

The Veteran testified in January 2010 that his knee gives way occasionally, and walking causes pain.  See January 2010 BVA Hearing Transcript, pages 5-8.

The Veteran was afforded a VA examination in January 2011.  It was noted that there was nothing new in the Veteran's history since his examination in July 2010, and his knee disability was the same.  The examiner noted that the examination was repeated, but the findings were identical to those obtained in July 2010.

As stated previously, knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg. 

Diagnostic Code 5256 is not applicable because there is no ankylosis, as evidenced in the range of motion exhibited in the VA examinations. 

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.  

The Board finds that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5257.  The Veteran has consistently reported that his knee occasionally gives way.  Although VA examinations did not specifically note instability in his ligaments, the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board finds the Veteran to be credible in his reports of his knee occasionally giving way.  Therefore, resolving all reasonable doubt in favor of the Veteran, a separate 10 percent rating, but not higher, for right knee instability is warranted under Diagnostic Code 5257.  A rating higher than 10 percent is not warranted, as the evidence does not indicate that the Veteran has experienced moderate instability.  The Veteran himself testified that his knee only gives out occasionally or intermittently.  

Additionally, Diagnostic Codes 5258 and 5259 are not applicable in this case.  Although the Veteran reported episodes of locking, there has been no evidence of dislocated semilunar cartilage or removal of semilunar cartilage.

Under Diagnostic Code 5260, to receive a rating of 20 percent, limitation of flexion of the leg must be actually or functionally limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 20 percent rating is warranted when limitation of extension is to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 

During the May 2007 VA examination, the Veteran's extension was to 0 degrees and flexion was to 140 degrees.  In July 2010, VA examination revealed flexion was limited to 120 degrees, and extension was to zero degrees.  In January 2011, ranges of motion findings were noted to be identical to the July 2010 examination.  

A higher rating under Diagnostic Code 5260 is not warranted, as there is no evidence that the Veteran's flexion has been limited to 30 degrees.  At most, the Veteran's flexion was limited to 120 degrees.  Additionally, a separate rating of 10 percent for limitation of extension is not warranted, as the Veteran had a normal extension of zero degrees throughout the course of this appeal.

In reaching these conclusions for Diagnostic Code 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of knee pain.  These complaints are well documented in the Veteran's written statements and treatment records.  The Board has considered the Veteran's functional limitation of flexion and extension based on pain and finds that the current rating adequately compensates the Veteran for his symptoms.

As discussed above, degenerative arthritis is rated under the Diagnostic Codes pertaining to limitation of motion, and if noncompensable under those codes, then a 10 percent rating is awarded for each joint affected.  The Veteran was consistently able to extend his knee to 0 degrees, thus not compensable under DC 5261.  Similarly, he was generally able to flex his knee to at least 120 degrees, well exceeding the minimum requirement for even a 0 percent rating.  

As such, the Veteran's limited motion is noncompensable under Diagnostic Codes 5260 and 5261, thus there is no additional disability for which a separate rating for arthritis may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  

Diagnostic Codes 5262 and 5263 are not applicable as there is no evidence that the Veteran suffers from impairment of the tibia and fibula or genu recurvatum.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.

In summary, the Board finds that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5257, and the currently assigned 10 percent rating for arthritis with limitation of motion is appropriate.

Extraschedular Consideration

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his right knee disability is adequately contemplated by the applicable diagnostic criteria.  The diagnostic criteria adequately assess the severity and symptomatology of the Veteran's right knee disability, as the criteria assess pain and functional capacity with regard to occupation and activities of daily living.  The Veteran has asserted that his right knee disability causes pain and occasional instability.  The Board is sympathetic to these competent and credible statements but observes that these difficulties are already contemplated by rating schedule, and the Veteran is still able to generally function with respect to most tasks of daily living as indicated on his VA examinations.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.


ORDER

Entitlement to an initial rating higher than 20 percent for a right ankle disability, to include Achilles tendinitis and status post right Achilles repair with Murphy calcaneal osteotomy, is denied.

Entitlement to an initial rating higher than 10 percent for a right knee disability, to include degenerative changes, status post arthrotomy/exploratory surgery, is denied.

Entitlement to a separate rating of 10 percent for slight instability of the right knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


